           Case 2:20-cv-05857-MMB Document 54 Filed 03/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
KEITH FETSURKA, et al.,                               :
                               Plaintiffs,            :
                                                      :               Civil Action
                         v.                           :               No. 20-5857
                                                      :
DANIELLE OUTLAW, et al.,                              :
                     Defendants.                      :
                                                      :

       MOTION FOR CONTINUANCE OF PRETRIAL SCHEDULE AND TRIAL

       COME NOW, Defendants City of Philadelphia and Philadelphia Police Commissioner,

Danielle Outlaw, by and through their counsel, hereby respectfully request this Honorable Court

continue the dates set forth in the January 28, 2021 Pretrial Scheduling and Trial Order, and aver

in support as follows:

       1.      Counsel for Defendants and Plaintiffs (the “Parties”) have been in ongoing

settlement negotiations with the assistance of the Honorable Judge David Strawbridge.

       2.      To that end, as recently, as Thursday, March 4, 2021, the parties discussed means

to narrow the issues in dispute so that a settlement of the instant lawsuit could potentially be

reached.

       3.      The parties are continuing to work together in good faith to achieve a resolution

of this matter. If such a resolution is reached, it would eliminate the need for further action from

this Honorable Court.

       4.      As discovery is set to conclude on March 12, 2021, it would require the Parties to

spend time concluding discovery, inclusive of conducting depositions, that would impede the

Parties’ ability to continue to work towards a timely settlement with the assistance of Judge

Strawbridge.
         Case 2:20-cv-05857-MMB Document 54 Filed 03/08/21 Page 2 of 3




       5.      The Parties agree that further settlement discussions would be productive.

       6.      Accordingly, the Parties jointly request that all deadlines currently set forth in the

January 28, 2021 Pretrial Scheduling and Trial Order be extended by two weeks, as follows:

               a.      Discovery Deadline: March 26, 2021;

               b.      Plaintiffs’ Pretrial Memorandum:       April 2, 2021;

               c.      Defendants’ Pretrial Memorandum: April 9, 2021;

               d.      Plaintiffs’ proposed Findings of Fact and Conclusions of Law (subject to

       changes after trial):   April 16, 2021. Defendants’ Response:           April 23, 2021;

               e.      Non-Jury Trial (either virtual, hybrid, or live, depending on Covid-19

       situation):     May 3, 2021.

       WHEREFORE, on behalf of the Parties, Defendants respectfully request that this

Honorable Court continue the dates set forth in the January 28, 2021 Pretrial Scheduling and

Trial Order by two weeks as set forth above.


Date: March 8, 2021                   Respectfully submitted,



                                      CITY OF PHILADELPHIA LAW DEPARTMENT
                                      Diana P. Cortes, City Solicitor

                                      _/s/ Kristin K. Bray____________________________
                                      By: Kristin K. Bray, Esq.
                                      Chief Deputy City Solicitor, Code & Public Nuisance
                                      Litigation
                                      PA Bar No. 200737
                                      (215) 683 – 5408 / kristin.bray@phila.gov
                                      City of Philadelphia Law Department
                                      1515 Arch Street, 15th Floor
                                      Philadelphia, PA 19103-1595
         Case 2:20-cv-05857-MMB Document 54 Filed 03/08/21 Page 3 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
KEITH FETSURKA, et al.,                              :
                              Plaintiffs,            :
                                                     :             Civil Action
                      v.                             :             No. 20-5857
                                                     :
DANIELLE OUTLAW, et al.,                             :
                     Defendants.                     :
                                                     :

                                    CERTIFICATE OF SERVICE

       I hereby certify that on the date below, Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint, was filed via the Court’s electronic filing system and is available for viewing and

downloading by all parties of record.


Date: March 8, 2021             Respectfully submitted,



                                        CITY OF PHILADELPHIA LAW DEPARTMENT
                                        Diana P. Cortes, City Solicitor

                                        _/s/ Kristin K. Bray____________________________
                                        By: Kristin K. Bray, Esq.
                                        Chief Deputy City Solicitor, Code & Public Nuisance
                                        Litigation
                                        PA Bar No. 200737
                                        (215) 683 – 5408 / kristin.bray@phila.gov
                                        City of Philadelphia Law Department
                                        1515 Arch Street, 15th Floor
                                        Philadelphia, PA 19103-1595
